UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6330


ARTHUR JAY GOULETTE,

             Plaintiff - Appellant,

              v.

ADMINISTRATOR AT CHERRY HOSPITAL; GEORGE T. SOLOMAN; C/O
POWELL; J. LUCKEY WEISH, JR.; DEBORAH L. MCSWAIN,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-ct-03002-FL)


Submitted: June 22, 2017                                          Decided: June 27, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Dismissed in part, and affirmed in part by unpublished per curiam opinion.


Arthur Jay Goulette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur Goulette appeals from the district court’s orders dismissing his 42 U.S.C.

§ 1983 (2012) action under 28 U.S.C. § 1915(e)(2)(B)(ii) (2012) and denying his post-

judgment motions. We dismiss for lack of jurisdiction Goulette’s appeal of the order

dismissing his § 1983 action because the notice of appeal was not timely filed. Parties

are accorded 30 days after the entry of the district court’s final judgment or order to note

an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007). The district court’s order dismissing the

§ 1983 action was entered on the docket on August 4, 2016. The notice of appeal was

filed on March 7, 2017. * Goulette’s post-judgment motions had no impact on the time

allotted to file the notice of appeal. See Fed. R. App. P. 4(a)(4)(A). Because Goulette’s

notice of appeal was not timely as to the August 4, 2016, order and judgment, we dismiss

the appeal of this order.

       The notice of appeal is timely, however, for the March 2, 2017, order denying

Goulette’s post-judgment motions. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Goulette v.

Adm’r at Cherry Hosp., No. 5:16-ct-03002-FL (E.D.N.C. Mar. 2, 2017).              We deny

       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                             2
Goulette’s motion to appoint counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                           DISMISSED IN PART, AFFIRMED IN PART




                                           3